 Case 3:19-cr-04253-JLS Document 47 Filed 12/10/20 PageID.106 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA
 9                               (HON. JANIS L. SAMMARTINO)
10
11     UNITED STATES OF AMERICA,                    )    Case No. 19CR4253-JLS
                                                    )
12                  Plaintiff,                      )
                                                    )
13           vs.                                    )    ORDER CONTINUING
                                                    )    MOTION HEARING/
14     IZAUI MANUEL LERMA,                          )    TRIAL SETTING AND
                                                    )    EXCLUDING TIME
15               Defendant.                         )
       _______________________________              )
16
17         Pursuant to the joint motion [Doc No. 46 ], IT IS HEREBY ORDERED
18   that the Motion Hearing/Trial Setting shall be continued from December 18, 2020,
19   to January 29, 2021 at 1:30 p.m. For the reasons set forth in the joint motion, the
20   Court finds that the ends of justice will be served by granting the requested
21   continuance, and these outweigh the interests of the public and the defendant in a
22   speedy trial. Accordingly, the delay occasioned by this continuance is excludable
23   pursuant to 18 U.S.C. § 3161(h)(7)(A).
24         IT IS SO ORDERED.
25
26   DATED: December 10, 2020
27                                          Honorable Janis L. Sammartino
                                            United States District Judge
28
